Citation Nr: 0113168	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-04 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals, fracture, left tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel





INTRODUCTION

The veteran had active service from April 1973 to May 1978.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office of St. 
Louis, Missouri (RO), which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran's residuals, fracture, left tibia and fibula, 
is currently productive of slight ankle disability, 
manifested by dorsiflexion from zero to 15 degrees, and 
plantar flexion from zero to 40 degrees, as well as 
complaints of pain; there is no evidence of moderate ankle 
disability, or marked limited motion, and recent x-rays are 
normal.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for 
residuals, fracture, left tibia and fibula, have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5262 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
rating for residuals, fracture, left tibia and fibula.  
Specifically, the veteran asserts that due to limited range 
of motion and recurrent pain in his left ankle, he is 
entitled to a compensable disability rating.

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), Stat. 2096 (2000).  In 
this regard, the Board notes that the veteran's service 
medical records have been obtained and that the veteran has 
been afforded a VA examination as recent as May 1999.  The 
veteran has submitted statements from private physicians 
regarding his ankle.  Upon denial of the veteran's claim, a 
Statement of the Case was sent to the veteran explaining the 
reason for denial and explaining what evidence was necessary 
to substantiate the claim.  The veteran was afforded the 
option of a personal hearing regarding his claim, but opted 
to decline such a hearing.  Finally, on behalf of the 
veteran, the veteran's representative has filed a written 
brief on appeal.  As such, the Board finds that the duty to 
assist the veteran has been met, and the claim is ready for 
appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating 
Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Historically, a rating decision of June 1978 awarded service 
connection for residuals stemming from a fracture of the left 
tibia and fibula that occurred while the veteran was on 
active duty, in July 1973.  A July 1973 service medical 
record indicates that the veteran had a spiral fracture of 
the distal fibula, as well as a fracture at the posterior 
surface of the distal tibia (posterior malleolus).  It was 
noted that the ankle joint was probably unstable, as there 
was a widening of the ankle joint medially.  The left foot 
manifested no abnormality.  Although the RO noted complaints 
of pain and swelling, which was relieved by elevation, a 
noncompensable disability rating was assigned for the injury, 
effective from May 1978.  This noncompensable disability 
rating has been in effect ever since.
Reviewing pertinent evidence in the claims file reveals a VA 
examination of the veteran's ankle in May 1981.  At that 
time, physical examination of the ankle revealed a healed 
fracture of the distal shaft of the fibula with no other 
abnormalities.  Although the veteran complained of 
intermittent sharp pains in the left ankle, there were no 
objective findings by the examiner, of swelling, tenderness, 
deformity, "or other objective evidence of injury either 
remote or recent."  Motion was described as normal, and 
unrestricted in all planes. 
In May 1999, shortly after the RO received the veteran's 
February 1999 claim for an increased rating, he underwent a 
VA examination.  The veteran complained that he still had 
pain in his left ankle, which was worse when he walked or 
drove a car for long distances.  The veteran also stated the 
ankle sometimes swelled, and that he would take Motrin for 
pain, and use ice packs for swelling.  Upon examination, 
there was no swelling or deformity.  The examiner noted some 
limitation of motion of the veteran's ankle, with 
dorsiflexion from zero to 15 degrees, and plantar flexion 
from zero to 40 degrees.  He could invert to 10 degrees, and 
evert to 5 degrees.  The veteran had full strength against 
resistance on plantar flexion and dorsiflexion.  An x-ray 
revealed no evidence of fracture, dislocation, or other 
abnormality, and the impression was normal left ankle.  The 
examiner's concluding diagnosis was remote fracture, left 
ankle, with mild residuals.
The veteran submitted a letter dated in October 1999 from 
Robert W. Scott, M.D., who reported that he had examined the 
veteran in February 1997 and April 1997, at which time he was 
complaining of pain in his ankle.  Dr. Scott indicated that 
he had obtained an x-ray of the veteran's ankle, and placed 
him on anti-inflammatory medication.  Upon further complaints 
of pain from the veteran, Dr. Scott referred him to Robert F. 
Mahnken, M.D., who diagnosed the veteran with traumatic 
articular cartilage injury, and continued intermittent use of 
anti-inflammatories.  A January 2000 statement from Dr. 
Mahnken indicates that he had first seen the veteran in 
August 1996, and at that time his diagnosis was sprain of the 
ankle, probably articular surface injury.  He saw the veteran 
again in May 1997, at which time the impression was post-
traumatic articular cartilage injury.  Dr. Mahnken suggested 
that if the veteran reached a point where he no longer 
responded to treatment with anti-inflammatories that 
arthroscopic chondroplasty would be considered.  He noted 
that the veteran was a long way from extensive surgery, such 
as ankle fusion.
In the veteran's substantive appeal, received in February 
2000, he indicated that he was wearing an over-the-counter 
ankle brace.
The RO assigned a noncompensable rating to the veteran's 
residuals, fracture, left tibia and fibula, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262, which sets 
forth the criteria for evaluating impairment of the tibia and 
fibula.  A 10 percent rating is assigned for impairment of 
the tibia and fibula, malunion of, with slight knee or ankle 
disability; a 20 percent rating requires evidence of moderate 
knee or ankle disability; and a 30 percent rating requires 
evidence of marked knee or ankle disability.  
Reviewing the medical evidence in the present case, the Board 
finds that the evidence more closely approximates the 
criteria for a 10 percent rating for residuals, fracture, 
left tibia and fibula, representing impairment of the tibia 
and fibula, with slight ankle disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5262.  The more recent evidence 
of record reflects that the veteran complains of pain in his 
left ankle, as well as swelling.  The veteran has also 
indicated that he wears a brace on his left ankle.  As such, 
the Board finds that the evidence supports a 10 percent 
rating for slight ankle disability.  However, the Board does 
not find that the veteran's ankle disability warrants more 
than a 10 percent rating, in that other than complaints of 
pain and some slight limited motion of the left ankle, there 
is no objective evidence of ankle abnormality.  The May 1999 
VA x-ray of the left ankle was normal, and the diagnosis was 
remote fracture with mild residuals.  The Board acknowledges 
the statements from the private medical examiners that the 
veteran had a traumatic articular cartilage injury, although 
it appears that the only manifestations of this disability is 
complaints of pain and swelling, which was treated with anti-
inflammatories.  In short, the Board finds no basis for a 
rating in excess of 10 percent for residuals, fracture, left 
tibia and fibula, under DC 5262.
The Board has also considered whether a higher rating is 
warranted under 38 C.F.R. § 4.71a, DC 5271, which sets forth 
the criteria for rating limited ankle motion.  A 10 percent 
rating is assigned for moderate limitation of ankle motion; a 
20 percent rating is assigned for marked limitation of ankle 
motion.  According to the May 1999 VA examination report, the 
veteran has demonstrated some limitation of motion of the 
ankle that results directly from his service-connected 
fibula/tibia fracture.  Specifically, the veteran's left 
ankle manifests dorsiflexion from zero to 15 degrees, and 
plantar flexion from zero to 40 degrees.  Full range of ankle 
motion, as set forth in 38 C.F.R. § 4.71(a), Plate II, is 
represented by a dorsiflexion of 0 to 20 degrees and a 
plantar flexion of 0 to 45 degrees.  The Board finds that the 
veteran's left ankle motion manifests a 10 percent rating, 
for moderate limited motion, but no higher.  The Board has 
also considered whether the veteran may be entitled to a 
higher rating under DC 5270, which rates ankle ankylosis.  
However, in the absence of evidence of ankylosis, or more 
severely disabling limited motion, there is no basis for a 
higher rating under DC 5270.
The Board has also considered a higher schedular evaluation 
based on functional loss due to pain or weakness.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  In the present case, the veteran 
complains of recurrent pain.  Such complaints are reflected 
in the May 1999 VA examination report, and the private 
medical statements.  However, while the Board does not doubt 
the veteran's pain, there are no objective clinical findings 
of record reflecting limited function due to painful motion.  
The evidence indicates that the veteran was found to have 
only a slight limitation of motion and full strength against 
resistance on plantar flexion and dorsiflexion.  As such, the 
Board finds that the veteran's complaints of pain are 
contemplated in the currently assigned 10 percent rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5262, and there is 
no basis for a higher rating based on pain and limited 
function due to pain.  
Finally the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that there 
has been no showing by the veteran that his residuals, 
fracture, left tibia and fibula, has caused marked 
interference with employment or has necessitated frequent 
periods of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b) have not been met 

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
residuals, fracture, left tibia and fibula, including any 
effects on the veteran's earning capacity and his ordinary 
activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board 
has also applied all pertinent aspects of 38 C.F.R. Parts 3 
and 4.  In conclusion, the current medical evidence is 
consistent with a 10 percent rating for residuals, fracture, 
left tibia and fibula, but no higher.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating.  See 38 C.F.R. § 4.1. 

The Board has considered the benefit of the doubt rule in 
this case, and while the evidence supports a higher rating of 
10 percent, there is not an approximate balance of positive 
and negative evidence regarding the merits of the claim so as 
to warrant a rating in excess of 10 percent.   See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 10 percent rating for residuals, fracture, left 
tibia and fibula, is granted.



		
L. HELINSKI
	Acting Member, Board of Veterans' Appeals



 


